Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL DATA On October 26, 2016, NV5 Global, Inc., a Delaware corporation (“we”, “us”, the “Company”, or “NV5 Global”), completed its acquisition (the “Acquisition”) of all of the outstanding shares of capital stock of J.B.A. Consulting Engineers, Inc., a Nevada corporation (“JBA”), a Las Vegas, Nevada-based MEP engineering, acoustics, technology, and fire protection consulting firm, pursuant to the Stock Purchase Agreement by and among the Company, JBA, each of the holders of issued and outstanding shares of JBA, and Carl Von Hake, solely in his capacity as the stockholder representative (the “Stock Purchase Agreement”), for an aggregate purchase price consideration of $23.0 million, subject to adjustments in accordance with the terms of the Agreement. The following tables set forth certain unaudited pro forma condensed combined financial data giving effect to NV5 Global, Inc.’s acquisition of JBA. The following unaudited pro forma condensed consolidated combined financial statements reflect the historical consolidated results of the Company and JBA, on a pro forma basis to give effect to the following transactions, which are described in further detail below, as if they had occurred on September 30, 2016 for pro forma balance sheet purposes, and on January 1, 2015 for pro forma statements of income purposes. The pro forma statements of income and the pro forma balance sheet are hereafter collectively referred to as the “Pro Forma Financial Data”. The Pro Forma Financial Data is unaudited and does not purport to represent what the combined results of operations would have been if the Acquisition had occurred on January 1, 2015, or what those results will be for any future periods, or what the combined balance sheet would have been if the Acquisition had occurred on September 30, 2016. The Pro Forma Financial Data is based upon the historical financial statements of the Company and JBA and certain adjustments which we believe are reasonable to give effect to the Acquisition. The pro forma adjustments and Pro Forma Financial Data included herein were prepared using the acquisition method of accounting for the business combination. The pro forma adjustments are based on preliminary estimates and certain assumptions that we believe are reasonable under the circumstances. The fair value amounts assigned to the identifiable assets acquired and liabilities assumed in connection with the Acquisition are considered preliminary and subject to change once the Company receives certain information it believes is necessary to finalize its purchase accounting of JBA. The Pro Forma Financial Data has been compiled from the following sources: ● U.S. Generally Accepted Accounting Principles (“U.S. GAAP”) financial information for the Company has been derived without adjustments from the Company’s audited consolidated balance sheet and statement of operations as of and for the year ended December 31, 2015, contained in the Company’s Annual Report on Form 10−K filed with the Securities and Exchange Commission (“SEC”) on March 11, 2016; ● U.S. GAAP financial information for the Company has been derived without adjustments from the Company’s audited consolidated balance sheet and statement of operations as of and for the nine months ended September 30, 2016, contained in the Company’s Quarterly Report on Form 10−Q filed with the SEC on November 3, 2016; ● U.S. GAAP financial information for JBA has been derived without adjustments from JBA’s audited consolidated balance sheet and statement of comprehensive income as of and for the year ended December 31, 2015, contained in this Form 8−K/A. ● U.S. GAAP financial information for JBA has been derived without adjustments from JBA’s unaudited consolidated balance sheet and statement of comprehensive income as of and for the nine months ended September 30, 2016, contained in this Form 8−K/A. 1 The Pro Forma Financial Data should be read in conjunction with: ● The accompanying notes to the Pro Forma Financial Data; ● The audited consolidated financial statements of the Company as of and for the year ended December 31, 2015 and the related notes relating thereto as presented in the Company’s Annual Report on Form 10−K filed with the SEC on March 11, 2016; ● The unaudited consolidated financial statements of the Company as of and for the nine months ended September 30, 2016 and the related notes relating thereto as presented in the Company’s Quarterly Report on Form 10−Q filed with the SEC on November 3, 2016; ● The audited consolidated financial statements of JBA as of and for the year ended December 31, 2015 and the related notes thereto included in this Form 8−K/A, and; ● The unaudited consolidated financial statements of JBA as of and for the nine months ended September 30, 2016 and the related notes thereto included in this Form 8−K/A. 2 NV5 GLOBAL, INC. AND SUBSIDIARIES CONDENSED COMBINED PRO FORMA BALANCE SHEET (UNAUDITED) AS OF SEPTEMBER 30, 2016 (in thousands) NV5 Global, Pro forma Pro forma Inc. JBA Adjustments Combined Assets Current assets: Cash and cash equivalents $ 53,066 $ 9,995 $ ) (A)(C) $ 41,066 Accounts receivable, net of allowance for doubtful accounts 64,102 7,145 - 71,247 Prepaid expenses and other current assets 1,195 543 - 1,738 Deferred income tax assets 1,496 - - 1,496 Total current assets 119,859 17,683 ) 115,547 Property and equipment, net 3,762 2,730 6,492 Intangible assets, net 22,740 - 8,528 (B) 31,268 Goodwill 37,472 - 8,653 (B) 46,125 Other assets 1,014 794 - 1,808 Total assets $ 184,847 $ 21,207 $ ) $ 201,240 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 11,632 $ 1,457 $ - $ 13,089 Accrued liabilities 13,013 2,513 - 15,526 Income taxes payable 755 - - 755 Billings in excess of costs and estimated earnings on uncompleted contracts 215 - - 215 Client deposits 109 - - 109 Current portion of contingent consideration 442 - - 442 Current portion of notes payable and other obligations 6,192 861 1,839 (A)(C) 8,892 Total current liabilities 32,358 4,831 1,839 39,028 Contingent consideration, less current portion 467 - - 467 Deferred income taxes, less current portion 1,727 1,823 - 3,550 Note payable and other obligations, less current portion 9,963 2,822 3,818 (A)(C) 16,603 Total liabilities 44,515 9,476 5,657 59,648 Commitments and contingencies Stockholders’ equity: Common stock 104 25 ) (D) 118 Additional paid-in capital 113,488 - 1,246 (D) 114,734 Retained Earnings 26,740 21,017 ) (D) 26,740 Noncontrolling interests - ) 17 (D) - Notes Receivable - ) 902 (D) - Treasury Stock - ) 8,392 (D) - Total stockholders’ equity 140,332 11,731 ) 141,592 Total liabilities and stockholders’ equity $ 184,847 $ 21,207 $ ) $ 201,240 See accompanying notes to unaudited condensed combined pro forma financial information (1) As reported in NV5’s Quarterly Report on Form 10-Q for the period ended September 30, 2016 filed with the Securities and Exchange Commission (“SEC”) on November 3, 2016. (2) Derived from the unaudited historical financial statements for JBA included in Exhibit 99.1 to this Form 8-K/A. 3 NV5 GLOBAL, INC. AND SUBSIDIARIES CONDENSED COMBINED PRO FORMA STATEMENT OF INCOME (UNAUDITED) FOR THE YEAR ENDED DECEMBER 31, 2015 (in thousands, except share data) NV5 Global, Pro forma Pro forma Inc. JBA Adjustments Combined Gross Revenues $ 154,655 $ 34,550 $ - $ 189,205 Direct costs: Salaries and wages 53,687 7,834 - 61,521 Sub-consultant services 21,394 4,060 - 25,454 Other direct costs 10,796 1,577 - 12,373 Total direct costs 85,877 13,471 - 99,348 Gross Profit 68,778 21,079 - 89,857 Operating Expenses: Salaries and wages, payroll taxes and benefits 34,731 11,006 - 45,737 General and administrative 11,930 3,525 - 15,455 Facilities and facilities related 4,950 1,355 - 6,305 Depreciation and amortization 3,468 776 1,901 (E) 6,145 Total operating expenses 55,079 16,662 1,901 73,642 Income from operations 13,699 4,417 ) 16,215 Other (expense) income: Interest expense ) ) ) (F) ) Other, net - ) 632 (G) - Total other (expense) income ) ) 502 ) Income (loss) before income tax expense 13,487 3,705 ) 15,793 Income tax (expense) benefit ) 7 490 (H) ) Net income and comprehensive income $ 8,492 $ $ ) $ 11,295 Earnings per share: Basic $ 1.25 $ 1.62 Diluted $ 1.18 $ 1.52 Weighted-average common shares outstanding: Basic 6,773,135 200,000 (I) 6,973,135 Diluted 7,215,898 200,000 (I) 7,415,898 See accompanying notes to unaudited condensed combined pro forma financial information. (1) As reported in NV5’s Annual Report on Form 10-K for the year ended December 31, 2015 filed with the Securities and Exchange Commission (“SEC”) on March 11, 2016. (2) Derived from the audited historical financial statements included in Exhibit 99.1 to this Form 8-K/A. 4 NV5 GLOBAL, INC. AND SUBSIDIARIES CONDENSED COMBINED PRO FORMA STATEMENT OF INCOME (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2016 (in thousands, except share data) NV5 Global, Pro forma Pro forma Inc. JBA Adjustments Combined Gross Revenues $ 160,888 $ 28,617 $ - $ 189,505 Direct costs: Salaries and wages 53,744 6,498 - 60,242 Sub-consultant services 22,246 2,347 - 24,593 Other direct costs 8,209 1,375 - 9,584 Total direct costs 84,199 10,220 - 94,419 Gross Profit 76,689 18,397 - 95,086 Operating Expenses: Salaries and wages, payroll taxes and benefits 40,575 8,987 - 49,562 General and administrative 12,640 3,851 - 16,491 Facilities and facilities related 5,803 1,175 - 6,978 Depreciation and amortization 4,285 546 1,426 (E) 6,257 Total operating expenses 63,303 14,559 1,426 79,288 Income from operations 13,386 3,838 ) 15,798 Other (expense) income: Interest expense ) ) ) (F) ) Other, net - 109 ) (G) - Total other (expense) income ) 41 ) ) Income (loss) before income tax expense 13,165 3,879 ) 15,419 Income tax expense ) ) 569 (H) ) Net income and comprehensive income $ 8,318 $ 3,011 $ ) $ 10,273 Earnings per share: Basic $ 0.94 $ 1.14 Diluted $ 0.90 $ 1.09 Weighted-average common shares outstanding: Basic 8,826,090 200,000 (I) 9,026,090 Diluted 9,215,365 200,000 (I) 9,415,365 See accompanying notes to unaudited condensed combined pro forma financial information. (1) As reported in NV5’s Quarterly Report on Form 10-Q for the period ended September 30, 2016 filed with the Securities and Exchange Commission (“SEC”) on November 3, 2016. (2) Derived from the unaudited historical financial statements for JBA included in Exhibit 99.1 to this Form 8-K/A. 5 NOTES TO CONDENSED COMBINED PRO FORMA FINANCIAL INFORMATION (dollars in thousands) (UNAUDITED) 1. Basis of Pro Forma Presentation On October 26, 2016, NV5 Global, Inc. (“NV5” or “the Company”) acquired all the outstanding shares of capital stock of J.B.A. Consulting Engineers, Inc., a Nevada corporation (“JBA”), a Nevada corporation (“JBA”), a Las Vegas, Nevada-based MEP engineering, acoustics, technology, and fire protection consulting firm (the “Acquisition”). The purchase price was up to $23,000 consisting of $12,000 in cash, $7,000 in promissory notes (bearing interest at a rate of 3.0% per annum) that are payable in five equal payments of $1,400 (plus accrued and unpaid interest) due on the first, second, third, fourth and fifth anniversaries of the closing date of October 26, 2016. The purchase price also included $1,400 in shares of common stock at closing (44,947 shares) and for the payment of $2 ,600 in shares of the Company’s common stock or a combination of cash and shares of the Company’s stock, at our discretion, payable in two installments of $1,300, due on the first and second anniversaries of October 26, 2016 . 2. Pro Forma Adjustments The accompanying unaudited pro forma combined statements of income have been prepared as if the Acquisition was completed on January 1, 2015 for statement of income purposes and as of September 30, 2016 for balance sheet purposes and reflects the following pro forma adjustments: (A) The total purchase price of up to $23,000 for the Acquisition, consisted of the following components (in thousands): Purchase price: Initial cash paid at closing $ Promissory note Closing shares Future payments in common stock Less: Fair value estimated adjustment ) Fair value of consideration $ (B) The Acquisition has been accounted for under the acquisition method of accounting. Under the acquisition method of accounting, the total acquisition consideration price was allocated to the assets acquired and liabilities assumed based on their preliminary estimated fair values. The fair value measurements utilize estimates based on key assumptions of the Acquisition, and historical and current market data. The excess of the purchase price over the total of preliminary estimated fair values assigned to tangible and identifiable intangible assets acquired and liabilities assumed is recognized as goodwill. In order to ultimately determine the fair values of tangible and intangible assets acquired and liabilities assumed for JBA, we engaged a third party independent valuation specialist to assist in the determination of fair values of tangible and intangible assets acquired and liabilities, however as of the date of this report, the valuation was not complete. For purposes of these pro forma financial statements, the Company has estimated the preliminary purchase price allocations based on historical inputs and data as of September 30, 2016. The actual purchase price allocation will be based on data as of October 26, 2016, once the third party independent valuation specialist has completed the final purchase price allocation. The table below shows the preliminary purchase price allocations for goodwill and intangible assets based on the Company’s estimates: 6 NOTES TO CONDENSED COMBINED PRO FORMA FINANCIAL INFORMATION (dollars in thousands) (UNAUDITED) Non-compete $ 525 Trade Name 856 Customer Relationships 5,840 Backlog 1,307 Total Intangibles Goodwill (including assembled workforce) 8,653 Grand Total $ The preliminary allocation of the purchase price is based on the best information available and is pending, amongst other things: (i) the finalization of the valuation of the fair values and useful lives of property and equipment acquired; (ii) finalization of the valuations and useful lives for intangible assets; (iii) finalization of the valuation of accounts payable and accrued expenses; (iv) finalization of deferred tax balances and; (v) finalization of the fair value of noncash consideration. During the measurement period (which is the period required to obtain all necessary information that existed at the acquisition date, or to conclude that such information is unavailable, not to exceed one year), additional assets or liabilities may be recognized, or there could be changes to the amounts of assets or liabilities previously recognized on a preliminary basis, if new information is obtained about facts and circumstances that existed as of the acquisition date that, if known, would have resulted in the recognition of those assets or liabilities as of that date. The Company expects the purchase price allocations for the acquisition of JBA to be completed by the end of the second quarter of 2017. (C) The Acquisition provided for JBA’s payoff of all indebtedness and distribution of remaining cash to its shareholders prior to the consummation of the transaction. Therefore, these pro forma adjustments to the Condensed Consolidated Balance Sheets represent the payoff of indebtedness and elimination of JBA’s cash and cash equivalents, in accordance with Stock Purchase Agreement. This adjustment also includes recognition of indebtedness related to the Acquisition as discussed in (A) above. (D) These pro forma adjustment to the Condensed Consolidated Balance Sheets represent the reversal of the Equity of JBA which were not included as part of the Acquisition. (E) Trade names are amortized on a straight-line basis over their estimated lives of one year. Customer backlog and customer relationships are amortized based on the future expected revenues, with weighted average amortization periods ranging from three to eight years. Non-compete agreements are amortized over their contractual lives of approximately three years. This pro forma adjustment to the Condensed Combined Pro forma Statement of Income reflects the recording of amortization expense for the intangible assets acquired in the Acquisition, based on the preliminary estimates of the fair values of the intangible assets acquired, and the estimated amortization periods: 7 NOTES TO CONDENSED COMBINED PRO FORMA FINANCIAL INFORMATION (dollars in thousands) (UNAUDITED) Year ended December 31, Non-compete $ Trade Name Customer Relationships Backlog Total Nine months ended September 30, Non-compete $ Trade Name Customer Relationships Backlog Total (F) This pro forma adjustment reflects interest expense on the $7,000 uncollateralized promissory note issued to the former owners of JBA (bearing interest at a rate of 3.0% per annum), payable in five equal payments of $1,400 plus accrued and unpaid interest each and due on the first, second, third, fourth and fifth anniversaries of the closing date of October 26, 2016. (G) This pro forma adjustment reflects the impact of non-recurring other income/(expense) items as a result of the Acquisition. (H) This pro forma adjustment reflects the income tax effect of the operations of JBA and of the pro forma adjustments using the statutory income tax rate of NV5of 35%. (I) This pro forma adjustment reflects the issuance of common stock for consideration assuming all were issued at the acquisition date using an estimated common stock price of $35 per share. 8
